Title: To Alexander Hamilton from Albert Gallatin, 13 August 1802
From: Gallatin, Albert
To: Hamilton, Alexander



Treasury department Aug. 13th 1802
Sir

I had the honor to receive your letter of the 6th instt., and have directed the documents therein enclosed to be filed with the other papers relative to the French prize “Peggy.”
The enclosed papers will show, however, that the President does not intend that any further payments should be made, out of the Treasury, on account of that vessel; and that, even in case of such payment being made, Mr Pichon will be authorized to receive the amount, unless Capt Buisson shall revoke his former powers, & shall transmit an instrument to that effect to this department.
For the information of your client, it may be proper to add, that the order of distribution of the circuit court for the district of Connecticut, bears date the 15th April 1801, so far as relate to the moiety of the captors, & the 23d do. for the share of the United States. This has been paid to Mr Pichon, as attorney of Buisson & Roget, not under the treaty, but by virtue of the decree of the supreme court. The other moiety amounting to Drs. 9,139 ⁹³⁄₁₀₀ was, on the 20th Ap. 1801, paid by S. Baldwin clerk of the aforesaid court to Joseph Howland agent for the officers and crew of the United States ship “Trumbull.”
I have the honor to be with respect   Sir   Your obedt. Servt.

Albert Gallatin
Alexander Hamilton EsqreNew York

